Case: 17-20104      Document: 00514273825         Page: 1    Date Filed: 12/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-20104
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 14, 2017
                                                                              Lyle W. Cayce
SAMUEL MEDRANO DIAZ,                                                               Clerk


                                                 Plaintiff-Appellant

v.

GREGG ABBOTT, Governor of the State of Texas; LORIE DAVIS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, CORRECTIONAL
INSTITUTIONS DIVISION; DEVON ANDERSON, Harris County District
Attorney; BLANCA LOPEZ, Appeal Attorney; CANDELARIO ELIZONDO,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-141


Before REAVLEY, PRADO, GRAVES, Circuit Judges.
PER CURIAM: *
       Samuel Medrano Diaz, Texas prisoner # 763621, appeals the district
court’s dismissal as frivolous of his 42 U.S.C. § 1983 complaint, pursuant to 28
U.S.C. § 1915(e)(2)(B)(i). The district court concluded that Medrano Diaz’s
claims, which involved challenges to his murder conviction and life sentence in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20104    Document: 00514273825       Page: 2   Date Filed: 12/14/2017


                                   No. 17-20104

Cause Number 714137, were barred by Heck v. Humphrey, 512 U.S. 477, 486-
87 (1994). We review the district court’s ruling for an abuse of discretion.
Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).
      In his appellate brief, Medrano Diaz appears to argue that because his
sentence in Cause Number 714137 was void and illegal, it should have been
overturned on direct appeal or called into question during the habeas
proceedings and he has therefore satisfied Heck.        He is incorrect in that
assertion. See Heck, 512 U.S. at 486-87. To the extent that Medrano Diaz
sought an immediate release from prison, his claims sounded in habeas. See
Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). However, the district court
lacked jurisdiction over such allegations because Medrano Diaz had not
obtained authorization from this court to file a successive 28 U.S.C. § 2254
action. See 28 U.S.C. § 2244(b).
      Alternatively, Medrano Diaz contends that although he is purportedly
being held on Cause Number 714137, his detention is illegal because that
conviction was in fact overturned on direct appeal. According to Medrano Diaz,
in order to keep him in jail, the prosecutor and the defense attorneys conspired
to convict him under a separate cause number and a different name in order
to prevent him from challenging his conviction and sentence. He maintains
that because he made these allegations in his complaint, the district court was
required to accept them as true. A court has no obligation to accept the factual
allegations in a complaint that are fanciful, fantastic, or delusional. Denton v.
Hernandez, 504 U.S. 25, 32-33 (1992).       Medrano Diaz’s claims lacked an
arguable basis in fact or in law, and the district court therefore properly
dismissed the complaint as frivolous. See id.; Morris v. McAllester, 702 F.3d
187, 189 (5th Cir. 2012); Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). As




                                        2
    Case: 17-20104     Document: 00514273825     Page: 3   Date Filed: 12/14/2017


                                  No. 17-20104

the district court did not abuse its discretion in its ruling, the judgment of the
district court is AFFIRMED. See Black, 134 F.3d at 734.
      The dismissal of Medrano Diaz’s suit in the district court counts as a
strike for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). Medrano Diaz is WARNED that, once he accumulates three
strikes, he may not proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                        3